Order entered April 6, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00351-CV

           TARRANT COUNTY COLLEGE DISTRICT, Appellant

                                         V.

                           AMANDA SIMS, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-18217

                                     ORDER

      Before the Court is appellant’s April 2, 2020 motion for an extension of time

to file its opening brief. We GRANT the motion and ORDER appellant’s opening

brief be filed no later than May 11, 2020.


                                              /s/   BILL WHITEHILL
                                                    JUSTICE